The Supreme Court affirmed the judgment of the Common Pleas on April 13th, 1885, in the following opinion:
Per Curiam.
The collaterals were transferred to secure the payment of the note together with interest and charges incurred thereon. The notice to the company to “try and work them off to the best advantage” is not equivalent to an express and peremptory order to sell immediately. The language fairly imports that it should exercise judgment and discretion as to the time and manner of making sale. The company acted in entire good faith in the exercise of that power. There is no error in the judgment entered on the special verdict.
' Judgment affirmed.